UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 SHELBY COUNTY, ALABAMA,

           Plaintiff,
                  v.                                      Civil Action No. 10-0651 (JDB)
 ERIC H. HOLDER, Jr., in his official
 capacity as Attorney General of the United
 States,

           Defendant.


                         MEMORANDUM OPINION AND ORDER

       Shelby County has sued Attorney General Eric Holder, seeking a declaratory judgment

that Sections 4(b) and 5 of the Voting Rights Act ("VRA"), 42 U.S.C. §§ 1973b(b) and 1973(c),

are unconstitutional. Shortly after filing its complaint, Shelby County moved for summary

judgment. The United States, as well as defendant-intervenors -- a civil rights organization and a

number of individuals -- ask the Court to deny the motion as premature, or in the alternative to

grant discovery pursuant to Federal Rule of Civil Procedure 56(f).1 The Court heard oral

argument on defendant's request on September 10, 2010.2

       Summary judgment is appropriate when the pleadings and the evidence demonstrate that



       1
          Neither the government nor defendant-intervenors have offered any argument for why
Shelby County's motion is premature. Indeed, a motion for summary judgment may be brought
"at any time until 30 days after the close of all discovery." Fed. R. Civ. P. 56(c)(1)(A).
Accordingly, the Court will discuss only the request for discovery.
       2
         A final transcript of the September 10 hearing is not yet available. Accordingly, the
Court is unable to offer direct citations to the oral argument.

                                                -1-
"there is no genuine issue as to any material fact and that the movant is entitled to judgment as a

matter of law." Fed. R. Civ. P. 56(c)(2). The party seeking summary judgment bears the initial

responsibility of demonstrating the absence of a genuine dispute of material fact. See Celotex

Corp. v. Catrett, 477 U.S. 317, 323 (1986). The moving party may successfully support its

motion by identifying those portions of "the pleadings, the discovery and disclosure materials on

file, and any affidavits" which it believes demonstrate the absence of a genuine issue of material

fact. Fed. R. Civ. P. 56(c)(2); see also Celotex, 477 U.S. at 323.

        If a party opposing a motion for summary judgment "shows by affidavit that, for specified

reasons, it cannot present facts essential to justify its opposition, the court may . . . order a

continuance to enable affidavits to be obtained, depositions to be taken, or other discovery to be

undertaken." Fed. R. Civ. P. 56(f). "The purpose of Rule 56(f) is to prevent 'railroading' the

non-moving party through a premature motion for summary judgment before the non-moving

party has had the opportunity to make full discovery." 1443 Chapin St., LP v. PNC Bank, 258
F.R.D. 186, 187 (D.D.C. 2009) (internal quotation marks omitted). But "[t]he Rule is not

designed to allow 'fishing expeditions,' and [parties] must specifically explain what their

proposed discovery would likely reveal and why that revelation would advance the [party's]

case." Milligan v. Clinton, 266 F.R.D. 17, 18-19 (D.D.C. 2010); see also Strang v. United States

Arms Control & Disarmament Agency, 864 F.2d 859, 861 (D.C. Cir. 1989) (a court "may deny a

motion for summary judgment or order a continuance to permit discovery if the party opposing

the motion adequately explains why, at that timepoint, it cannot present by affidavit facts needed

to defeat the motion").

        Here, Defendants argue that they need discovery for three primary reasons: (1) to


                                                   -2-
determine whether Shelby County has standing to bring suit; (2) to evaluate whether Shelby

County may be eligible to "bail out" from the VRA's requirements; and (3) to gather information

relating to the VRA's constitutionality. The Court takes each argument in turn.

1.       Standing

         To establish that it has standing to bring this suit, Shelby County offers that "[i]n the last

ten years, [it] has sought preclearance numerous times, expended significant taxpayer dollars,

time, and energy to meet its obligations under Section 5 of the VRA, and has had at least one

election delayed in order to ensure compliance with the preclearance obligations of Section 5 of

the VRA." See Pl.'s Mot. for Summ. J. ("Pl.'s Mot.") [Docket Entry 5], Decl. of Frank Ellis, at ¶

7. The government responds that, without discovery, it "is unable to determine whether Plaintiff

has, in fact, suffered injury in complying with Sections 4(b) and 5." Gov't's Opp'n to Pl.'s Mot.

for Summ. J. ("Gov't's Opp'n") [Docket Entry 7], at 11. Hence, although the government has not

yet contested Shelby County's standing, it requests discovery in order to evaluate whether it will

do so.

         The government has not shown that it needs discovery to assess Shelby County's

standing. The government has offered no reason to doubt the veracity of Ellis's declaration in

support of standing. See Strang, 864 F.2d at 861 ("Without some reason to question the veracity

of affiants . . . [a party's] desire to 'test and elaborate' affiants' testimony [through Rule 56(f)

discovery] falls short."). And at oral argument, the government was unable to articulate any

reason why a covered jurisdiction subject to Section 5's preclearance requirement -- such as




                                                   -3-
Shelby County -- would lack standing to bring this type of action.3 Thus, neither the government

nor defendant-intervenors have put forth "specified reasons" why discovery is necessary to

evaluate Shelby County's standing. See Fed. R. Civ. P. 56(f).

2.     Bailout

       The government's next argument in support of its discovery request stems from the

"bailout" provision of Section 4(a) of the VRA, which "allow[s] jurisdictions with clean records

to terminate their section 5 preclearance obligation." Nw. Austin Mun. Util. Dist. No. One v.

Mukasey (Nw. Austin I), 573 F. Supp. 2d 221, 226 (D.D.C. 2008) (three-judge court), rev'd on

other grounds by 129 S. Ct. 2504 (2009). Shelby County believes that it is not eligible for

bailout. See Pl.'s Mem. in Supp. of Mot. for Summ. J. [Docket Entry 5], at 41 n.8. The

government does not really contest the specifics of Shelby County's position, but states that it

"does not presently know[] the degree to which Shelby County could meet or not meet each of

the statutory bailout criteria under Section 4(a) of the [VRA]." Gov't's Opp'n at 10. The

government suggests that if Shelby County is, in fact, eligible for bailout, granting that relief

could obviate the need for any constitutional challenge. Accordingly, the government seeks

discovery on this issue.4


       3
         Indeed, in the related case of Laroque v. Holder, Civ. A. No. 10-561 (D.D.C. June 14,
2010) (Gov't's Mem. in Supp. of Mot. to Dismiss), the government has stated that there is no
"hindrance to [a covered jurisdiction's] assertion of any proper constitutional claim concerning
the application of Section 5." Id. at 22.
       4
          Although the government did not press the point at oral argument, the government's
motion asserts that, even if Shelby County is correct in the reasons it recites for why it is
ineligible for bailout, discovery should ensue because there may be additional reasons for
ineligibility. See Gov't's Mot. at 10 ("Whether or not one or two bailout criteria might defeat
bailout . . . it is relevant for the Attorney General to be allowed to discover . . . whether those are
                                                                                          (continued...)

                                                  -4-
       Shelby County "has not," however, "sought 'bailout' from coverage pursuant to Section

4(a) of the VRA." Pl.'s Reply in Supp. of Mot. ("Pl.'s Reply") [Docket Entry 14], at 2. And the

government agreed at oral argument that neither it nor this Court could force Shelby County to

accept bailout. Thus, further factual investigation on this point would reveal only whether

Shelby County is eligible for relief that it explicitly has not sought. The parties have pointed to

no authority, and the Court is unaware of any, that would support discovery under such

circumstances.

3.     Constitutionality of the VRA

       Shelby County's complaint seeks a declaratory judgment that Sections 4(b) and 5 of the

VRA are unconstitutional. See Compl., Prayer ¶ 44(a). It does not request any relief specific to

Shelby County itself. Accordingly, the county's suit is properly deemed a facial challenge. See

Doe v. Reed, 130 S. Ct. 2811, 2817 (2010) (for a challenge to be facial, "[t]he important point is

that plaintiffs' claim and the relief that would follow . . . reach beyond the particular

circumstances of these plaintiffs"). Indeed, at oral argument Shelby County explicitly waived

any as-applied challenge in this case.5

       Because Shelby County brings only a facial challenge to the VRA, discovery into that

claim is unwarranted. As a three-judge court of this district recently noted, a court's role in


       4
        (...continued)
the only criteria that might keep Shelby County from bailing out, or whether there are other areas
of potential non-compliance."). That is hardly a justification to embark upon broad discovery.
       5
          Defendant-intervenors have expressed concerns that in prior cases challenging the
constitutionality of the VRA, plaintiffs have shifted between facial and as-applied challenges as
the case progressed. Their fears that the same could happen here are unfounded. The Court will
permit no gamesmanship: Shelby County insists that its challenge is facial, and the Court will
hold it to that assurance throughout the litigation.

                                                  -5-
resolving a facial challenge to the 2006 extension of the VRA is limited to assessing whether "the

2006 legislative record contain[s] sufficient evidence of contemporary discrimination in voting to

justify Congress's decision to subject covered jurisdictions to section 5 preclearance for another

twenty-five years." Nw. Austin I, 573 F. Supp. 2d at 265. In other words, a court's analysis "is

limited to the actual evidence Congress considered." Id. at 247. Because of this, no discovery is

warranted in this case.6

       The government protests that, in its summary judgment briefing, Shelby County has

introduced county-specific facts that were not in the legislative record. See Gov't's Opp'n at 9;

see also Pl.'s Statement of Mat'l Facts Not in Dispute [Docket Entry 5], at ¶¶ 4-5, 7-8. According

to the government, "[w]ithout knowing the basis for the Plaintiff's assertions, the data or

methodologies underlying them, or other facts related to the Plaintiff's assertions, the Attorney

General cannot adequately respond to them." Gov't's Opp'n at 9.

       Shelby County has explained, however, that it offered these facts "merely to buttress its

already strong claim for standing." Pl.'s Reply at 13 n.1. And the county acknowledged at oral

argument that, when assessing the VRA's facial constitutionality, the Court cannot rely on these



       6
         The government cites the Supreme Court's statement that "the [VRA] imposes current
burdens and must be justified by current needs," Nw. Austin Mun. Util. Dist. No. One v. Holder
(Nw. Austin II), 129 S. Ct. 2504, 2512 (2009), as an indication that this Court should order
additional discovery into present-day voting practices in Shelby County. But nothing in the
Supreme Court's opinion suggests that the "current needs" to which it referred are anything other
than those identified by Congress in 2006. Indeed, in Kimel v. Fla. Bd. of Regents, 528 U.S. 62
(2000) -- a case that, like this one, turned on whether Congress exceeded its enforcement
authority under the Fourteenth Amendment -- the Court assessed the constitutionality of the Age
Discrimination in Employment Act ("ADEA") solely on the record created by Congress twenty-
five years earlier. See id. at 89 ("Our examination of the ADEA's legislative record confirms that
Congress' 1974 extension of the Act to the States was an unwarranted response to a perhaps
inconsequential problem.").

                                                -6-
facts, at least to the extent that they are not in the legislative record. Consistent with the above

discussion, the Court agrees. Indeed, a contrary conclusion would be absurd. If the VRA's facial

constitutionality turns -- even in part -- on present-day facts outside the legislative record, then

discovery could not even properly be limited to Shelby County alone. Rather, the Court would

need to consider in its analysis evidence relating to every covered jurisdiction and

subjurisdiction. No authority requires or permits the Court to undertake such a massive factual

inquiry, extending well beyond the record on which Congress relied in extending the VRA in

2006.

        The government and defendant-intervenors have also pointed to several cases to support

their argument that discovery is warranted on Shelby County's facial constitutional claim. They

point, for example, to Northwest Austin I, where the plaintiff brought a constitutional challenge

to the VRA, but the parties still engaged in extensive discovery. But in that case, plaintiff -- in

addition to its constitutional challenge -- sought bailout under Section 4(b) of the VRA, and also

presented "two arguments . . . that could be construed as reflecting an as-applied challenge." Nw.

Austin I, 573 F. Supp. 2d at 235. Shelby County has brought no such fact-dependent claims here.

Defendant-intervenors also cite Nev. Dep't of Human Resources v. Hibbs, 538 U.S. 721 (2003),

and Tennessee v. Lane, 541 U.S. 509 (2004), for the proposition that in assessing whether

Congress has exceeded its enforcement authority under the Fourteenth Amendment, "the

[Supreme] Court has not always limited itself to the legislative record alone for evidence of

discrimination." Def.-Intervenors' Opp'n to Pl.'s Mot. [Docket Entry 36], at 14. In those two

cases, however, the Supreme Court merely referenced state laws and prior judicial opinions, and

even then only to present the historical "backdrop" of the challenged legislation. Lane, 541 U.S.


                                                  -7-
at 524; see Hibbs, 538 U.S. at 729. Those cases do not, therefore, stand for the proposition that

extensive fact discovery is warranted to evaluate the facial constitutionality of congressional

legislation. Indeed, at oral argument the Court asked if any counsel -- who collectively have a

very broad experience -- could identify a case in which the Supreme Court decided the facial

constitutionality of an act of Congress based on facts unique to the specific plaintiff bringing the

lawsuit. None could. Yet that is the discovery the government and defendant-intervenors seek

here.

        Evaluating the constitutionality of a congressional statute -- especially one as storied as

the VRA -- is "the gravest and most delicate duty that this Court is called on to perform." Nw.

Austin II, 129 S. Ct. at 2513. The Court therefore must be both cautious and thorough.

Nonetheless, the constitutionality of the VRA must rise or fall on the record that Congress

created when it extended that act in 2006. Accordingly, it is hereby

        ORDERED that [7] the government's request for discovery pursuant to Federal Rule of

Civil Procedure 56(f) is DENIED; and it is further

        ORDERED that the government and defendant-intervenors shall file an opposition to [5]

Shelby County's motion for summary judgment by not later than November 15, 2010; Shelby

County may file a reply in support of its motion by not later than December 15, 2010.

        SO ORDERED.

                                                                             /s/
                                                                     JOHN D. BATES
                                                                United States District Judge

Dated: September 16, 2010




                                                 -8-